Exhibit 10.4

THIRD AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

This Third Amendment to Consolidated Amended and Restated Master Lease (this
“Amendment”) is executed and delivered as of this 20th day of October, 2006, to
be effective as of October 1, 2006 (the “Effective Date”) by and between
STERLING ACQUISITION CORP., a Kentucky corporation (“Lessor”), the address of
which is 9690 Deereco Road, Suite 100, Timonium, MD 21093, and DIVERSICARE
LEASING CORP., a Tennessee corporation, the address of which is 1621 Galleria
Boulevard, Brentwood, TN  37027.

RECITALS:

A.            Lessee has executed and delivered to Lessor a Consolidated Amended
and Restated Master Lease dated as of November 8, 2000, but effective as of
October 1, 2000, as amended by a First Amendment to Consolidated Amended and
Restated Master Lease dated as of September 30, 2001, and a Second Amendment to
Consolidated Amended and Restated Master Lease dated as of June 15, 2005 (the
“Existing Master Lease”) pursuant to which Lessee leased from Lessor certain
healthcare facilities.

B.            Pursuant to that certain Restructuring, Stock Issuance and
Subscription Agreement dated as of the date of this Amendment among Advocat
Inc., a Delaware corporation (“Advocat”), Omega Healthcare Investors, Inc.
(“Omega”), a Maryland corporation, Lessor, and Lessee, Lessor and Lessee have
agreed, among other things, to (i) have the Initial Term expire as of September
30, 2006, (ii) exercise the first twelve year Renewal Term, (iii) add a second
twelve year Renewal Term, and (iv) increase the Base Rent payable under the
Existing Master Lease, all as set forth in this Amendment.

NOW THEREFORE, the parties agree as follows:

1.             Definitions.  Any capitalized term used but not defined in this
Amendment will have the meaning assigned to such term in the Existing Master
Lease.  From and after the date of this Amendment, each reference in the
Existing Master Leases or the other Transaction Documents to the “Lease” or
“Master Lease” means, as applicable, the Existing Master Lease or Existing
Master Leases as modified by this Amendment.

2.             Term.  Section 1.2 of the Existing Master Lease is hereby amended
and restated as follows:

1.2           Term.  The initial term of this Lease (“Initial Term”) shall be
six (6) Lease Years.  The Initial Term shall commence on the Commencement Date
and end on the Initial Term Expiration Date, subject to renewal as set forth in
Section 1.3, below.

3.             Renewal Options.  Section 1.3 of the Existing Master Lease is
hereby amended and restated as follows:

1.3           Options to Renew.  Lessee is hereby granted two (2) options to
renew this Lease for an additional, successive period of twelve (12) Lease
Years, for a maximum


--------------------------------------------------------------------------------




Term if such options are exercised of thirty (30) Lease Years, on the following
terms and conditions: (a) the second option to renew is exercisable only by
Notice to Lessor at least three hundred sixty-five (365) days prior to the
expiration of the first Renewal Term; (b) the absence of any Event of Default
both at the time a renewal option is exercised and at the commencement of a
Renewal Term is a condition precedent to any renewal of the Term; and (c) during
a Renewal Term, all of the terms and conditions of this Lease shall remain in
full force and effect.

4.             Exercise of First Renewal Option.  Lessor and Lessee hereby agree
that the first Renewal Option has been exercised and the first Renewal Term has
commenced as of the Effective Date.

5.             Tenant Improvement Allowance.

(a)           Pursuant to the Existing Master Lease, Lessor agreed to make
available to Lessee the Improvement Allowance.  As of the Effective Date, Lessor
has advanced $3,854,180.35 of the Improvement Allowance, leaving a balance of
$1,145,819.65 which may be funded.  Lessee acknowledges and agrees that, as of
the Effective Date, the Improvement Allowance Adjustment Amount (which is an
annual amount) is $395,053.49.

(b)           In connection with this Amendment, Lessor has agreed to make
available to Lessee an additional improvement allowance equal to $5,000,000.00
to be used for certain capital improvements to the Facilities.  Such additional
improvement allowance shall be used only for completion of capital improvements
to the Facilities which shall be approved and constructed in accordance with the
terms and provisions of Paragraph 2 of the Second Amendment to Consolidated and
Restated Master Lease dated as of June 25, 2005 (the “Second Amendment”).  The
term “Capital Improvements” as and where used in Paragraph 2 of the Second
Amendment shall be deemed to include such capital improvements.  The additional
$5,000,000.00 improvement allowance shall be requested and disbursed in
accordance with the provisions of Paragraph 3 of the Second Amendment.  The term
“Improvement Allowance”, as and where used in Paragraph 3 of the Second
Amendment, shall be deemed to include and refer to the additional $5,000,000.00
improvement allowance, except that such additional improvement allowance shall
be available for Capital Improvements completed on or before June 30, 2008 and
the final request for disbursement shall be no later than August 31, 2008.  The
Base Rent payable under the Existing Master Lease shall be increased by the
Improvement Allowance Adjustment Amount for each disbursement of such additional
$5,000,000.00 improvement allowance as provided in Paragraph 4 of the Second
Amendment.  In the event Lessor fails to pay Lessee any installment request for
the additional improvement allowance as provided in Paragraph 3 of the Second
Amendment, Lessee shall have the rights and remedies provided in Paragraph 4 of
the Second Amendment and the provisions of Paragraph 4 of the Second Amendment
shall apply to Lessee’s exercise of such rights and remedies.

6.             Settlement and Restructuring Agreement.  Lessor and Omega (which
joins in this Amendment for the sole purpose of agreeing to the provisions of
this Section 6) hereby acknowledge and agree that the obligations of Lessee and
its Affiliates, Advocat, SHCM, AFI and DMSC (as defined in the Settlement and
Restructuring Agreement) to comply with Paragraph 4.F (creation of New Sub),
Paragraphs 4.G and 4.H (New Cash Management System)

2


--------------------------------------------------------------------------------




and Paragraph 14.B (Deferred Compensation) of the Settlement and Restructuring
Agreement are hereby waived and released by Lessor and Omega.  Except for the
obligations waived and released in the preceding sentence, neither Lessor or
Omega, nor Lessee, Advocat, SHCM, AFI or DMSC, are aware of any default, or nay
circumstances which with the giving of notice or passage of time (or both) would
constitute a default, on the part of Lessee, Advocat, SHCM, AFI, or DMSC in the
performance of any of their respective obligations under the Settlement and
Restructuring Agreement as of the date of this Amendment.  Notwithstanding the
foregoing, Lessor and Omega acknowledge and agree that, from and after the
Effective Date, Lessee shall have the right, but shall not be obligated, to
create the NewSub as contemplated by Paragraph 4.F. of the Settlement and
Restructuring Agreement and, subject to the requirements of Paragraph 4.F., make
the transfer of the Facilities provided for therein.

7.             Definitions.

(a)           The following definitions set forth in Section 2.1 of the Existing
Master Lease are hereby amended and restated as follows:

Advocat:  Advocat, Inc., a Delaware corporation, and its successors by merger,
consolidation, reorganization or other business combination.

Approval Threshold: Two Hundred Thousand Dollars ($200,000.00).

Base Amount: means (i) during the first three months of the first Renewal Term
(October 1, 2006 thru December 31, 2006), the annual sum of Twelve Million Nine
Hundred Forty Three Thousand Three Hundred Fifty and 96/100 Dollars
($12,943,350.96), and (ii) on and after January 1, 2007, the annual sum of
Thirteen Million Six Hundred Thirty Thousand One Hundred Fifty Six Dollars and
18/100 ($13,630,156.18).

Base Rent:

(A)          During the Initial Term, the Base Rent shall be:

(1)           For the first Initial Term (being the period of October 1, 2000
thru September 30, 2006), the amount set forth for such period in the Existing
Master Lease;

(2)           For the first (1st) Lease Year of the first Renewal Term (October
1, 2006 thru September 30, 2007), the Base Amount plus the Improvement Allowance
Adjustment Amount (as adjusted during such Lease Year);

(3)           For each of the second (2nd) through twelfth (12th) Lease Years of
the first Renewal Term, the lesser of (i) the Base Amount as of the end of first
(1st) Lease Year of the Renewal Term plus Improvement Allowance Adjustment
Amount, increased by a percentage equal to two (2) times the percentage increase
in the CPI (if positive) from the commencement date of the first Renewal Term to
the Adjustment Date in each of the second (2nd) through twelfth (12th) Lease
Years, as applicable (the ”Adjustment

3


--------------------------------------------------------------------------------




Date”), and (ii) the product of the Base Amount as of the end of the first Lease
Year plus the Improvement Allowance Adjustment Amount and the following factor:

Lease Year During
First Renewal Term

 

Applicable Factor

2

 

1.030

3

 

1.061

4

 

1.093

5

 

1.126

6

 

1.159

7

 

1.194

8

 

1.230

9

 

1.267

10

 

1.305

11

 

1.344

12

 

1.384

 

Under no circumstances will the Base Rent in any Lease Year be less than the
Base Rent during the preceding Lease Year.

(B)           During the second Renewal Term, the Base Rent shall be:

(1)           For the first Lease Year of the second Renewal Term, the greater
of (a) the Base Rent during the last Lease Year of the Initial Term and (b) the
Fair Market Rent for the Leased Properties on the first day of such Renewal Term
as agreed upon by Lessor and Lessee, or, if prior to the commencement of the
Renewal Term they are unable to agree, as determined by an appraisal pursuant to
Article XXXII of this Lease; provided, however, that the Base Rent for the first
Lease Year of the second Renewal Term shall not exceed one hundred ten percent
(110%) of the Base Rent for the Lease Year immediately preceding the
commencement of the second Renewal Term; and

(2)           For each of the second (2nd) through the twelfth (12th) Lease
Years during the second Renewal Term, the lesser of (i) the Base Rent for the
first (1st) Lease Year of the second Renewal Term, increased by a percentage
equal to two (2) times the percentage increase in the CPI (if positive) from the
commencement date of the second Renewal Term to the Adjustment Date in each of
the second (2nd) through twelfth (12th) Lease Years, as applicable
(the ”Adjustment Date”), and (ii) the product of the Base Rent during the first
(1st) Lease Year of the second Renewal Term and the following factor:

4


--------------------------------------------------------------------------------




 

Lease Year During
Second Renewal Term

 

Applicable Factor

2

 

1.030

3

 

1.061

4

 

1.093

5

 

1.126

6

 

1.159

7

 

1.194

8

 

1.230

9

 

1.267

10

 

1.305

11

 

1.344

12

 

1.384

 

Under no circumstances will the Base Rent in any Lease Year during the Renewal
Term be less than the Base Rent during the preceding Lease Year.

Current Ratio:  At any period, the Facilities Current Assets divided by the
Facilities Current Liabilities.

Debt Service: With respect to any fiscal period of the Facilities, the sum of
(a) all interest due on Debt during the period (other than interest imputed,
pursuant to GAAP, on any Capitalized Lease Obligations and interest on Debt that
comprises Purchase Money Financing), (b) all payments of principal of Debt
required to be made during the period and (c) all Rent due during the period.

Distribution:  Any payment or distribution of cash or any assets of the
Facilities to one or more shareholders of Lessee or to any Affiliate of Lessee,
whether in the form of a dividend, a fee for management in excess of the fee
required by the terms of a Management Agreement, a payment for services rendered
(except as provided in the next sentence), a reimbursement for overhead incurred
on behalf of the Facilities, or a payment on any debt required by this Lease to
be subordinated to the rights of Lessee. Notwithstanding the foregoing, none of
the following are a Distribution: (i) payment of the fee permitted by the terms
of the Management Agreement, (ii) any payment pursuant to a contract with an
Affiliate of Lessee or Sublessee which contract is upon terms and conditions
that are fair and substantially similar to those that would be available on an
arm’s length basis, (iii) reimbursement by Lessee or Sublessee to an Affiliate
for third party expenses (but not overhead) paid by the Affiliate on behalf of
or which are fairly allocable to the Facilities, and (iv) so long as (1) Advocat
and Lessee maintain financial records which will make it possible to identify
(x) funds deposited into such account from the Facilities and (y) expenses of
the Facilities paid with funds in such account and (2) no Event of Default under
subsections (a), (b), (c), (d), (k), (o) or (p) of the definition of Event of
Default has occurred and is continuing, deposit of Lessee’s or Sublesser’s funds

5


--------------------------------------------------------------------------------




into a concentration account maintained by Advocat to be used in accordance with
existing practices.

EBITDARM:  For any period, the sum of (a) Net Income of Lessee arising solely
from the operation of the Facilities during the period, and (b) the amounts
deducted in computing the Net Income of the Lessee for the period for (i) the
provision for self-insured, professional and general liability, (ii)
depreciation, (iii) amortization, (iv) Base Rent, (v) interest (including any
payments in the nature of interest under Capitalized Leases and interest on any
Purchase Money Financing), (vi) income taxes (or, if greater, income taxes
actually paid during the period) and (vii) management fees, less (c) the Cash
Cost of Self-Insured Professional and General Liability.  The Cash Cost of
Self-Insured Professional and General Liability shall mean:  For any period, the
total cash expenditure associated with professional and general liability
related settlements, legal fees, or administration for all facilities owned
and/or operated by Lessee and Affiliates divided by the total number of licensed
beds for all facilities owned and/or operated by Lessee and Affiliates, then
multiplied by the number of licensed beds for the Facilities that are part of
the Leased Properties subject to this Lease.

Expiration Date: The Initial Term Expiration Date, the First Renewal Term
Expiration Date or the Second Renewal Term Expiration Date, as applicable.

Facilities Current Assets:  At any date, all assets of the Facilities that, on a
consolidated basis in conformity with GAAP, should be carried as current assets
on the balance sheet of Lessee (which includes Sublessee) at such date.

Facilities Current Liabilities: At any date, all liabilities of the Facilities
that, on a consolidated basis in conformity with GAAP, should be carried as
current liabilities on the balance sheet of Lessee (which includes Sublessee) at
such date.

First Renewal Term Expiration Date: September 30, 2018.

Initial Term Expiration Date: September 30, 2006

Second Renewal Term Expiration Date: September 30, 2030.

Security Deposit: means (i) the Three Hundred Forty Thousand Three Hundred Four
and 35/100 Dollars ($340,304.35), delivered and held in accordance with Article
XXXIX hereof plus accrued interest, (ii) any Increase (as defined in Section
39.2), and (iii) the A/R Replacement Security Deposit (as defined below).

Stock Issuance and Subscription Agreement: The Restructuring Stock Issuance and
Subscription Agreement of even date with this Amendment by and between Advocat,
Omega, Lessor and Lessee.

Subordinated Note: The Subordinated Note of even date herewith from Advocat to
Omega in the original principal amount of Two Million Five Hundred Thirty-Three
Thousand Six Hundred Fourteen and 53/100 Dollars ($2,533,614.53).

6


--------------------------------------------------------------------------------




Transfer:  The (a) assignment, mortgaging or other encumbering of all or any
part of Lessee’s interest in this Lease or in the Leased Properties, or (b)
subletting of the whole or any part of any Leased Property, or (c) entering into
of any Management Agreement or other arrangement under which any Facility is
operated by or licensed to be operated by an entity other than Lessee, or (d)
merger, consolidation or reorganization of a corporate Lessee or Manager
(except, for Manager only, to an Affiliate), or the sale, issuance, or transfer,
cumulatively or in one transaction, of any voting stock of Lessee or Manager
(except, for Manager only, to an Affiliate) by Persons who are stockholders of
record of Lessee, which results in a change of Control of Lessee or Manager
(except, for Manager only, to an Affiliate), or (e) sale, issuance or transfer,
cumulatively or in one transaction, of any interest, or the termination of any
interest, in Lessee or Manager (except, for Manager only, to an Affiliate), if
Lessee or such Manager, is a joint venture, partnership, limited liability
company or other association, which results in a change of Control of such joint
venture, partnership or other association, or (d) sale, issuance or transfer,
cumulatively or in one transaction, of any direct or indirect interest in Lessee
if after such transaction(s), Lessee ceases to be Controlled, directly or
indirectly, by Advocat, or (e) merger, consolidation, reorganization or other
business combination involving Advocat in which Advocat is not the surviving
entity unless the successor entity of Advocat executes and delivers to Lessor a
Guaranty, in substantially the form of the Guaranty executed by Advocat,
pursuant to which the successor entity guarantees to Lessor the payment and
performance by Lessee of its obligations under this Lease.

(b)           The following subparagraphs of the definition of “Event of
Default” set forth in Section 2.1 of the Existing Master Lease are hereby
amended and restated as follows:

(g)           Any representation or warranty made by Lessee in the Stock
Issuance and Subscription Agreement, or in the certificates delivered in
connection therewith, proves to be untrue when made in any material respect,
Lessor is materially and adversely affected thereby, and Lessee fails within
thirty (30) days after Notice from Lessor thereof to cure such condition by
terminating such adverse effect and making Lessor whole for any damage suffered
therefrom, or, if with due diligence such cure cannot be effected within thirty
(30) days, if Lessee has failed to commence to cure the same within the thirty
(30) days or failed thereafter to proceed promptly and with due diligence to
cure such condition and complete such cure prior to the time that such condition
causes a default in any Facility Mortgage or any other lease to which Lessee is
subject and prior to the time that the same results in civil or criminal
penalties to Lessor, Lessee, any Affiliates or either or the Leased Properties;

*****

(i)            Subject to Section 33.2, Lessee defaults, or permits a default
(which default was not exclusively in Lessor’s control) under any Facility
Mortgage, related documents or obligations thereunder which default is not cured
within any applicable cure period provided for therein;

*****

7


--------------------------------------------------------------------------------




(m)          Intentionally Deleted;

(n)           Intentionally Deleted;

*****

(q)           A default by Lessee occurs under any other contract affecting any
Facility or Lessee, which default results in a material adverse affect on any
Facility or Lessee, and which default is not cured within the applicable time
period, if any; provided that such conditions shall not be an Event of Default
if such conditions at any time are applicable to two (2) or fewer Facilities and
Lessee is in good faith contesting such default and, if legal proceedings are
commenced with respect to such default, will conduct such contest pursuant to
the provisions of Section 12.1 as if such default constituted a “Claim” under
such Section;

(r)            AmSouth Bank (or its successors and assigns) declares an event of
default under the AmSouth Loan Documents, and accelerates any or all of the
indebtedness evidenced and secured thereby, or commences any action against
Lessee or Sublessee to realize on AmSouth’s interest in the accounts receivable
from the Facilities under the AmSouth Loan Documents.



8.             Lessee’s Personal Property.

(a)           Section 6.3 of the Existing Master Lease is hereby amended and
restated in its entirety as follows:

6.3           Lessee’s Personal Property.  Lessee shall provide and maintain
during the Term such Personal Property, in addition to Lessor’s Personal
Property, as shall be necessary and appropriate in order to operate the
Facilities for the Primary Intended Use in compliance with all licensure and
certification requirements, in compliance with all applicable Legal Requirements
and Insurance Requirements and otherwise in accordance with customary practice
in the industry for the Primary Intended Use (“Lessee’s Personal Property”). 
Except to the extent specifically allowed under Section 8.2.1.4, without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld, Lessee shall not permit or suffer Lessee’s Personal Property to be
subject to any lien, charge, encumbrance, financing statement or contract of
sale or the like other than that provided for in Section 6.4 below.  Except for
those items of Personal Property listed on Schedule A which shall at all times
belong to and may be removed by Lessee, upon the expiration of the Term or the
earlier termination of this Lease, without the payment of any additional
consideration by Lessor, Lessee shall be deemed to have sold, assigned,
transferred and conveyed to Lessor all of Lessee’s right, title and interest in
and to any of Lessee’s Personal Property.  In connection with any Personal
Property sold, assigned, transferred or conveyed to Lessor pursuant to the
preceding sentence, Lessor shall assume any lease or equipment financing
obligations of Lessee permitted under Section 8.2.1.4 hereof.  Both parties
agree that Lessor owned all of the Personal Property at the Facilities at the
commencement of the Existing Leases.

8


--------------------------------------------------------------------------------




(b)           Section 34.1 of the Existing Master Lease is hereby amended and
restated in its entirety as follows:

34.1         Disposition of Personal Property on Termination:  Upon the
expiration or earlier termination of this Lease, Lessee shall immediately
surrender, turn over and deliver to Lessor, without the payment of any
additional consideration by Lessor, all Personal Property then located on or at
or used in the operation of the Leased Properties, other than the items of
Personal Property listed on Schedule A attached hereto. Upon Lessor’s request,
Lessee shall, without any charge or cost to Lessor, execute and deliver to
Lessor such bills of sale, assignments or other instruments necessary,
appropriate or reasonably requested by Lessor to establish Lessor’s ownership of
such Personal Property.

(c)           Lessee acknowledges and agrees that, as of the date of this
Amendment, all of Lessee’s Personal Property currently located at the
Facilities, other than the items of Personal Property listed on Schedule A
attached to the Existing Master Lease, is Personal Property that shall be sold,
assigned, transferred and conveyed to the Lessor as provided in Section 6.3,
above, upon the expiration or earlier termination of the Term.

9.             Certain Covenants.  Sections 8.2.1.1, 8.2.1.2, 8.2.1.3, 8.2.1.4
and 8.2.1.6 of the Existing Master Lease are hereby amended and restated in
their entirety as follows:

8.2.1.1     Limitation of Distributions.  In the absence of an Event of Default,
or other event that with notice and/or the passage of time would become an Event
of Default, in or with respect to any Lease Year, Lessee shall not make any
Distributions, unless all three (3) of the following conditions have been met
for the prior four (4) calendar quarters and such conditions will still be met
following such payment or distribution: (1) Lessee’s Coverage Ratio for the
preceding four (4) calendar quarters equals or exceeds 1.7; (2) Lessee’s
Stressed Coverage Ratio for the preceding four (4) calendar quarters equals or
exceeds 1.25; and (3) if such Distribution had been made on the last day of the
preceding month, following such Distribution Lessee’s Current Ratio would have
equaled or exceeded 1.3.  From and during an Event of Default, or other event
that with notice and/or the passage of time would become an Event of Default,
Lessee shall not make any Distributions.  This Subsection is a limitation on
Distributions, and Lessee’s failure to comply with one or more of the three (3)
conditions set forth above shall not be a default or Event of Default hereunder,
unless a Distribution is made during a period of time when any one or more of
such conditions is not satisfied.

8.2.1.2     Accounts Receivable Financing.  Except as may be expressly provided
in Section 39.5 of this Lease and the Intercreditor Agreement, Lessee and/or
Sublessee shall not pledge or otherwise encumber any of the accounts receivable
generated through the operation of the Facilities to secure principal and
interest on any Debt.

8.2.1.3     Guarantees Prohibited.  Neither Lessee nor any Sublessee shall
guarantee any indebtedness of any Affiliate or other third party, except those
guarantees for the benefit of AmSouth in effect as of the Commencement Date or
as may be required under the AmSouth Loan Documents as of the Commencement Date
or those guarantees

9


--------------------------------------------------------------------------------




for the benefit of any working capital lender to whom a first priority security
interest in the accounts receivable from the Facilities has been granted in
accordance with the requirements of Section 39.5 of this Lease.

8.2.1.4     Equipment Financing.  The aggregate amount of principal,  interest
and lease payments due from Lessee and/or Sublessee with respect to any
equipment leases or financing secured by equipment utilized in the operation of
the Facilities shall not at any time during the Term exceed $750,000.00 in any
one Lease Year.

* * * **

8.6           Separateness.  From and after a transfer of Lessee’s interest to
New Sub as contemplated by the Settlement and Restructuring Agreement, New Sub,
as Lessee hereunder, shall:

a.             Maintain records and books of account separate from those of any
Affiliate.

b.             Conduct its own business in its own names and not in the name of
any Affiliate (except to the extent that the business of the Facilities may be
conducted in the name of the Manager).

c.             Maintain financial statements separate from any Affiliate.

d.             Maintain any contractual relationship with any and all
Affiliates, except upon terms and conditions that are fair and substantially
similar to those that would be available on an arm’s length basis.

e.             Except for the benefit of AmSouth (or its successors and assigns)
as set forth in the Intercreditor Agreement or as otherwise required under the
AmSouth Loan Documents, or for the benefit of any working capital lender as
required under the Line of Credit Documents described in Section 39.5 of this
Lease, not guarantee or become obligated for the debts of any other entity,
including any Affiliate, or hold out its credit, jointly or severally, as being
available to satisfy the obligations of others, except for obligations which
represent Lessee’s or Sublessee’s trade payables or accrued expenses incurred by
Manager in the ordinary course of owning and operating the Facilities.

f.              Except for the benefit of AmSouth (or its successors and
assigns) as set forth in the Intercreditor Agreement, or any working capital
lender as set forth in the intercreditor agreement required under Section 39.5
of this Lease, not pledge its assets, jointly or severally, for the benefit of
any other entity, including any Affiliate.

g.             Hold itself out an to the public as a legal entity separate from
any Affiliates.

h.             At all times cause its Board of Directors to hold appropriate
meetings (or act by unanimous consent) to authorize all appropriate corporate
actions, and in authorizing such actions, to observe all formalities.

10


--------------------------------------------------------------------------------


10.           Amount of Alternations and Additions.  The amount specified in the
first clause (c) of Section 10.1 of the Existing Master Lease shall be and
hereby is increased from One Hundred Thousand Dollars ($100,00.00) to One
Hundred Fifty Thousand Dollars ($150,000.00).

11.           Insurance.

(a)           Section 13.2.1 of the Existing Master Lease is amended and
restated as follows:

13.2.1      Loss or damage by fire, vandalism and malicious mischief,
earthquake, extended coverage perils commonly known as “Special Risk”, and all
physical loss perils normally included in such Special Risk insurance, including
but not limited to sprinkler leakage, in an amount not less than one hundred
percent (100%) of Replacement Cost) provided that earthquake coverage and flood
coverage may have a sublimit coverage of $5,000,000.00);

(b)           Paragraph 5 of the Second Amended is hereby amended and restated
in its entirety as follows:

5.             Insurance.  Lessor acknowledges that the liability insurance
coverage and the malpractice insurance coverage required pursuant to Sections
13.2.4 and 13.2.5 of the Lease, are currently unavailable generally in the
nursing home industry at commercially affordable rates and that Lessee currently
maintains and has in place general liability and malpractice insurance with
single limit coverage of One Hundred Thousand Dollars ($100,000.00) per
occurrence and Five Hundred Thousand Dollars ($500,000.00) cumulative, with a
deductible of Twenty Five Thousand Dollars ($25,000.00).  Lessor hereby agrees
that, the provisions of Sections 13.2.4 and 13.2.5 of the Lease to the contrary
notwithstanding, until such time as the insurance coverage required therein is
generally available in the nursing home industry at commercially affordable
rates, Lessee shall not be required obtain the coverages required therein and
Lessor agrees to accept Lessee’s current coverage in lieu thereof for the first
Renewal Term of the Lease.  Lessee shall not be deemed to be in default of the
provisions of Article XIII of the Lease as a result thereof.  Lessee shall
provide Lessor, on an annual basis, information from its insurance carrier and
from comparable insurance carriers of the costs of insurance premiums to meet
Lessor’s insurance requirements.  At such time as the premium amounts quoted are
commercially affordable, Lessee shall immediately purchase any and all insurance
policies necessary to meet the requirements of Sections 13.2.4 and 13.2.5 of the
Lease.  This provision does not relieve Lessee from its agreement of indemnity
under Article XXI of the Lease nor does it modify the provisions thereof. 
Notwithstanding the foregoing, Lessee acknowledges and agrees that the
provisions of this Paragraph 5 shall not be applicable in the event of any
Transfer.  Lessee acknowledges and agrees that Lessor shall have the right to
withhold its consent to any proposed Transfer unless, among other things, the
Transferee agrees to provide the insurance coverage required by the provisions
of Sections 13.2.4 and 13.2.5 of the Lease.

11


--------------------------------------------------------------------------------




12.           Notices.  The addresses of the Lessor and the Lessee for purposes
of giving any notice, request or other communication currently set forth in
Section 31.1 of the Existing Master Lease are hereby amended and restated as
follows:

To Lessee:

 

Diversicare Leasing Corp.

 

 

 

c/o Advocat Inc.

 

 

 

1621 Galleria Boulevard

 

 

 

Brentwood, TN 37027

 

 

 

Attention: Chief Financial Officer

 

 

 

Telephone No.: (615) 771-7575

 

 

 

Facsimile No.: (615) 771-7409

 

 

 

 

 

To Lessor:

 

Sterling Acquisition Corp.

 

 

 

c/o Omega Healthcare Investors, Inc.

 

 

 

9690 Deereco Road, Suite 100

 

 

 

Timonium, MD 21093

 

 

 

Telephone No.: (410) 427-1700

 

 

 

Facsimile No.: (410) 427-8800

 

 

 

 

 

And with copy to

 

Doran Derwent, PLLC

 

(which shall not

 

125 Ottawa Ave., N.W., Suite 410

 

constitute notice):

 

Grand Rapids, Michigan 49503

 

 

 

Attn: Mark E. Derwent

 

 

 

Telephone No.: (616) 233-9720

 

 

 

Facsimile No.: (616) 451-8697

 

 

13.           Facility Mortgage.  Section 33.2 of the Existing Master Lease is
herby amended and restated as follows:

33.2         Compliance With Facility Mortgage.  Except for payments due under
any Facility Mortgage (which shall be the responsibility of the Mortgagor
thereunder), Lessee covenants and agrees that, to the extent within Lessee’s
control, it will duly and punctually observe, perform and comply with all of the
terms, covenants and conditions (including, without limitation, covenants
requiring the keeping of books and records and delivery of financial statements
and other information) of any Facility Mortgage as to which Lessee has been
given Notice and that it will not directly or indirectly do any act or suffer or
permit any condition or thing to occur that is within Lessee’s control, which
would or might constitute a default under a Facility Mortgage as to which Lessee
has been given Notice.  Anything in this Lease to the contrary notwithstanding,
(i) if the time for performance of any act required of Lessee by the terms of a
Facility Mortgage as to which Lessee has been given Notice is shorter than the
time allowed by this Lease for performance of such act by Lessee, then Lessee
shall perform such act within the time limits specified in this Lease and (ii)
Lessee shall not be required to comply with the terms, covenants and conditions
of any Facility Mortgage that materially (i) alter the economic terms of this
Lease, (ii) diminish the rights of Lessee under this Lease in any material
respect, or (iii) increase the obligations of Lessee under this Lease in any
material respect.

12


--------------------------------------------------------------------------------




14.           New Section 39.5 is hereby added to the Existing Master Lease as
follows:

39.5         Line of Credit; A/R Replacement Security Deposit.

(a)           Line of Credit.  As of the date of this Amendment, pursuant to the
Security Agreement, Lessee has granted to Lessor a first priority security
interest in the accounts receivable generated by the Facilities.  Lessee
currently has a working capital line of credit with AmSouth Bank under the
AmSouth Loan Documents.  AmSouth Bank currently has a security interest in the
accounts receivable from the Facilities that is subordinate to the security
interest of the Lessor in accordance with the Intercreditor Agreement.  If
Lessee and/or the Sublessees, or any Affiliate of Lessee (other than Affiliates
who are the operators of the Florida Managed Facilities, as defined in the
Settlement and Restructuring Agreement), obtain, concurrently with or after the
date of this Amendment, a working capital line of credit (the “Line of Credit”)
from a third-party working capital lender that requires that, in order to secure
the Line of Credit, Lessee and/or the Sublessees must grant to the working
capital lender a first priority security interest in the accounts receivable
from the Facilities accruing during the Term, then Lessor will subordinate its
security interest in the accounts receivable from the Facilities accruing during
the Term to the security interest of such working capital lender, provided that:

(i)            The working capital lender executes and delivers to Lessor an
intercreditor agreement in form and substance reasonably satisfactory to Lessor;
and

(ii)           The lien of Lessor in accounts receivable from the Facilities
shall be subordinated to the lien of the working capital lender therein only to
the extent of amounts advanced from time to time by the working capital lender
to Lessee and/or the Sublessees with respect to the Facilities and only in the
amount of $12,000,000.00, plus interest, penalties and other charges under the
loan documents evidencing the Line of Credit (the “Line of Credit Documents”)
with respect to principal amounts advanced;

(iii)          Lessee delivers to Lessor the A/R Replacement Security Deposit
and the Letter of Credit Agreement (as defined below);

(iv)          The Advocat/AmSouth Indebtedness (as defined in the Intercreditor
Agreement) has been repaid in full; and

(v)           As of the date of entry by Lessor into the intercreditor
agreement, no Event of Default has occurred and is continuing.

(b)           Lessee acknowledges and agrees that on the occurrence of a
“Default”, “Event of Default” or similar event or occurrences which causes the
lender under the Line of Credit Documents to accelerate any or all of the
indebtedness thereby or to exercise any rights or remedies under such documents
to realize on its interest in the accounts receivable from the Facilities, or to
cease funding under the Line of Credit, which is not

13


--------------------------------------------------------------------------------




cured within any applicable cure period under the Line of Credit Documents or
any written agreement by lender, shall constitute an Event of Default under this
Lease.

(c)           Concurrently with the delivery of the intercreditor agreement by
Lessor pursuant to Section 39.5(a) above, Lessee shall deliver to Lessor an
additional Security Deposit in the amount equal to six (6) times the monthly
Base Rent then payable under this Lease (the “Initial Amount”), in the form of
an absolute, unconditional site draft letter of credit for a term of one (1)
year (renewable automatically) issued by an “A” rated financial institution
(“A/R Replacement Security Deposit”), which Lessor shall hold as security for
the full and faithful performance by Lessee of each and every term, provision,
covenant and condition of this Lease in accordance with, and subject to, the
terms and conditions of a Letter of Credit Agreement in form and substance
reasonably acceptable to Lessor (the “Letter of Credit Agreement”).   On the
first anniversary of the delivery of the A/R Replacement Security Deposit, and
each subsequent anniversary, the amount of the A/R Replacement Security Deposit
required to be maintained by Lessee on deposit with Lessor shall be reduced by
16.66% (or 1/6) of the Initial Amount if and only if on the applicable
anniversary date (i) Lessee has maintained a Stressed Coverage Ratio for the
trailing twelve months of at least 1.45 and (ii) no Event of Default exists. 
Notwithstanding the foregoing, at no time shall the A/R Replacement Security
Deposit be less than fifty percent (50%) of the Initial Amount.

15.           Representations and Warranties of Lessee.  Lessee hereby
represents and warrants to Lessor that (i) it has the right and power and is
duly authorized to enter into this Agreement; (ii) the execution of this
Agreement does not and will not constitute a breach of any provision contained
in any agreement or instrument to which Lessee is or may become a party or by
which Lessee is or may be bound or affected; (iii) Lessee (or the Sublessee of
the Boone and Laurel Facilities is described in Section 22.1) is the licensed
operator of all of the Facilities and, except for the Boone and Laurel
Facilities described in Section 22.1, has not subleased all or any portion of
any of the Facilities; (iv) “NewSub” (as defined in the Settlement and
Restructuring Agreement) was never created; and (v) the Reimbursement Note (as
defined in the Intercreditor Agreement) has been repaid in full.

16.           Expenses of Lessor.  Lessee shall pay all reasonable expenses of
Lessor incurred in connection with this Amendment, including reasonable
attorneys’ fees.

17.           Execution and Counterparts.  This Amendment may be executed in any
number of counterparts, each of which, when so executed and delivered, shall be
deemed to be an original, but when taken together shall constitute one and the
same Amendment.

18.           Headings.  Section headings used in this Amendment are for
reference only and shall not affect the construction of the Amendment.

19.           Enforceability.  Except as expressly and specifically set forth
herein, the Existing Master Lease remains unmodified and in full force and
effect.  In the event of any discrepancy between the Existing Master Lease and
this Amendment, the terms and conditions of this Amendment will control and the
Existing Master Lease is deemed amended to conform hereto.

14


--------------------------------------------------------------------------------




[SIGNATURE PAGES, ACKNOWLEDGEMENTS, AND JOINDER FOLLOW]

15


--------------------------------------------------------------------------------


Signature Page to
THIRD AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

LESSOR:

 

 

 

STERLING ACQUISITION CORP., a Kentucky corporation

 

 

 

 

By:

/s/ Taylor Pickett

 

Name:

Taylor Pickett

 

Title:

Chief Executive Officer

 

STATE OF

Maryland

)

 

 

) ss.

COUNTY OF

Baltimore

)

 

This instrument was acknowledged before me on the 20th day of October, 2006, by
Taylor Pickett, the CEO of STERLING ACQUISITION CORP., a Kentucky corporation,
on behalf of said company.

/s/ Jennie M. Bathras

 

Notary Public, A.A. County, MD

 

My commission expires:

 

[Notary Stamp]

 

1


--------------------------------------------------------------------------------




 

LESSEE:

 

 

 

DIVERSICARE LEASING CORP., a Tennessee corporation

 

 

 

 

By:

/s/ William R. Council, III

 

Name:

William R. Council, III

 

Title:

President and Chief Executive Officer

 

STATE OF

Tennessee

)

 

 

) ss.

COUNTY OF

Williamson

)

 

This instrument was acknowledged before me on the 20th day of October, 2006, by
William R. Council, III, the President & CEO of DIVERSICARE LEASING CORP., a
Tennessee corporation, on behalf of said company

/s/ Jacqueline S. Reed

 

Notary Public, Tennessee County, Williamson

 

My commission expires: 1/24/2010

 

[Notary Stamp]

 

2


--------------------------------------------------------------------------------


Acknowledgment to
THIRD AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

The undersigned hereby consent to the transactions contemplated by this Third
Amendment to Consolidated Amended and Restated Master Lease (the “Third
Amendment”), ratify and affirm their respective Guaranties, Pledge Agreements, 
Security Agreements, Subordination Agreements and other Transaction Documents,
and acknowledge and agree that the performance of the  Master Lease and
obligations described therein are secured by their Guaranties, Pledge
Agreements, Security Agreement, Subordination Agreement and other Transaction
Documents on the same terms and conditions in effect prior to this Amendment. 
The undersigned hereby join in the execution of this Third Amendment for the
limited purpose of agreeing to the provisions of Section 6 and for no other
purpose.

ADVOCAT, INC. a Delaware corporation

 

 

 

 

By:

/s/ William R. Council, III

 

Name:

William R. Council

 

Title:

President and Chief Executive Officer

 

STATE OF

Tennessee

)

 

 

) ss.

COUNTY OF

Williamson

)

 

The foregoing instrument was acknowledged before me this 20th day of October,
2006, by William R. Council, III, who is President & CEO of ADVOCAT, INC. a
Delaware corporation, on behalf of the corporation, who acknowledged the same to
be his or her free act and deed and the free act and deed of the corporation.

/s/ Jacqueline S. Reed

 

Notary Public, Tennessee County, Williamson

 

My commission expires: 1/24/2010

 

[Notary Stamp]

 

1


--------------------------------------------------------------------------------




 

DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation

 

 

 

 

By:

/s/ William R. Council, III

 

Name:

William R. Council, III

 

Title:

President and Chief Executive Officer

 

STATE OF

Tennessee

)

 

 

) ss.

COUNTY OF

Williamson

)

 

The foregoing instrument was acknowledged before me this 20th day of October,
2006, by William R. Council, III, who is President & CEO of DIVERSICARE
MANAGEMENT SERVICES CO., a Tennessee corporation, on behalf of the corporation,
who acknowledged the same to be his or her free act and deed and the free act
and deed of the corporation.

/s/ Jacqueline S. Reed

 

Notary Public, Tennessee County, Williamson

 

My commission expires: 1/24/2010

 

[Notary Stamp]

 

2


--------------------------------------------------------------------------------




 

ADVOCAT FINANCE INC., a Delaware corporation

 

 

 

 

By:

/s/ William R. Council, III

 

Name:

William R. Council, III

 

Title:

President and Chief Executive Officer

 

STATE OF

Tennessee

)

 

 

) ss.

COUNTY OF

Williamson

)

 

The foregoing instrument was acknowledged before me this 20th day of October,
2006, by William R. Council, III, who is President & CEO of ADVOCAT FINANCE
INC., a Delaware corporation, on behalf of the corporation, who acknowledged the
same to be his or her free act and deed and the free act and deed of the
corporation.

/s/ Jacqueline S. Reed

 

Notary Public, Tennessee County, Williamson

 

My commission expires: 1/24/2010

 

[Notary Stamp]

 

3


--------------------------------------------------------------------------------




 

STERLING HEALTH CARE MANAGEMENT, INC., a Kentucky corporation

 

 

 

 

By:

/s/ William R. Council, III

 

Name:

William R. Council, III

 

Title:

President and Chief Executive Officer

 

STATE OF

Tennessee

)

 

 

) ss.

COUNTY OF

Williamson

)

 

This foregoing instrument was acknowledged before me on the 20th day of October,
2006, by William R. Council, III, who is President & CEO of STERLING HEALTH CARE
MANAGEMENT, INC., a Kentucky corporation, on behalf of said corporation, who
acknowledged the same to be his or her free act and deed and the free act and
deed of the corporation.

/s/ Jacqueline S. Reed

 

Notary Public, Tennessee County, Williamson

 

My commission expires: 1/24/2010

 

[Notary Stamp]

4


--------------------------------------------------------------------------------


Joinder to
THIRD AMENDMENT TO CONSOLIDATED
AMENDED AND RESTATED MASTER LEASE

The undersigned hereby join in the execution of this Third Amendment to
Consolidated Amended and Restated Master Lease for the limited purpose of
agreeing to the provisions of Section 6 and for no other purpose.

OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation

 

 

 

 

By:

/s/ Taylor Pickett

 

Name:

Taylor Pickett

 

Title:

Chief Executive Officer

 

STATE OF

Maryland

)

 

 

) ss.

COUNTY OF

Baltimore

)

 

This instrument was acknowledged before me on the 20th day of October, 2006, by
Taylor Pickett, the CEO of OMEGA HEALTHCARE INVESTORS, INC., a Maryland
corporation, on behalf of said corporation.

/s/ Jennie M. Bathras

 

Notary Public, A.A. County, MD

 

My commission expires:

 

[Notary Stamp]

 

1


--------------------------------------------------------------------------------